Opinion
Per Curiam.
Tbe petition in tbis case was addressed to tbe judges of tbe Supreme Court, and asked for a rule nisi to be directed to tbe chancellor of tbe Southwestern Chancery Division, commanding him to show'cause why a peremptory writ of mandamus should not issue commanding him to make an order requiring tbe complainant in a cause pending in tbe chancery court of Mobile county, to furnish security for costs of said cause, as was prayed for in a motion made in said chancery court by tbe petitioners.
Tbe application for tbe rule nisi was denied.